              Case 19-13519-JKO       Doc 3      Filed 03/19/19   Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

PINNACLE GROUP, LLC                                      CASE NO. 19-13519-JKO
                                                         CHAPTER 11
      Debtor.
___         __________________________/

                   EXPEDITED MOTION FOR ORDER APPROVING
                       PAYMENT OF PREPETITION WAGES
                      REQUEST FOR EMERGENCY HEARING

                         EXPEDITED HEARING REQUESTED

             Debtor requests an expedited hearing on or before Thursday,
             March 21, 2019 as the Debtor’s payroll is issued on Monday,
             March 25, 2019 and the employees are a critical component of
             the Debtor’s operation.

      PINNACLE GROUP, LLC, Debtor-in-Possession, by and through undersigned

counsel, hereby moves for the entry of an Order authorizing the payment of prepetition

wages for employees, and as grounds therefore states:

      1.     This case was commenced by the filing of a voluntary petition under

Chapter 11 on March 19, 2019.

      2.     Debtor is a seller of auto parts.

      3.     Debtor was forced to file on an emergency basis due to cash flow issues.

      4.     As of the date of the filing of original petition herein, Debtor owes wages to

its employees for the period from March 1, 2019 through March 15, 2019 in the amount of

approximately $32,000.00, together with all payroll tax liability thereon, which payroll is

issued on March 25, 2019 attached hereto as Exhibit “A”.

      5.      Debtor also owes payment to subcontractors as follows: Hull Sales, service

provided from March 1, 2019 through March 31, 2019. Because they are on commission,
                  Case 19-13519-JKO              Doc 3      Filed 03/19/19         Page 2 of 5



it has not yet been calculated. Midnight Trading, service provided from March 1, 2019

through March 31, 2019. Because they are on commission, it has not yet been calculated.

Hulls Sales and Midnight Trading are paid on the 10th of each month.

         6.       Debtor requires these key employees, who are necessary to operate the

business in order to generate cash for the Estate. Attached is a brief description of the

employees duties as Exhibit “B”. All of the employees are vital to Debtor’s operation.

         7.       Attached is a listing of the payroll payments Debtor seeks approval to pay.

Debtor also seeks approval to pay any checks returned from the previous payroll and

transition to the DIP account.

         8.       Debtor's good faith belief is that many of these employees will resign if their

payroll is not honored and that even among remaining employees, morale would

deteriorate such that reorganization efforts would be significantly impeded. It is essential,

therefore, that these employees be paid in order to ensure their continued employment

with Debtor-in-Possession.

         WHEREFORE, Debtor requests this Court schedule an expedited hearing and

enter an Order authorizing the payment of prepetition wages and grant such other and

further relief as may be just and proper.

         I HEREBY CERTIFY that a true copy of the foregoing has been furnished by

regular mail or electronically where available to all parties enumerated on the attached

lists, this the 19th day March, 2019.

         I hereby certify that I am admitted to the Bar of the United States District Court for the Southern District
of Florida and I am in compliance with the additional qualification to practice in this court set forth in Local Rule
2090-1(A).
Case 19-13519-JKO    Doc 3   Filed 03/19/19   Page 3 of 5



                RAPPAPORT OSBORNE & RAPPAPORT, PLLC
                Attorneys for Debtor
                Suite 203, Squires Building
                1300 North Federal Highway
                Boca Raton, Florida 33432
                Telephone: (561) 368-2200

               BY:          /s/
                     JORDAN L. RAPPAPORT, ESQ.
                     FL Bar No. 108022
Case 19-13519-JKO   Doc 3   Filed 03/19/19   Page 4 of 5
Case 19-13519-JKO   Doc 3   Filed 03/19/19   Page 5 of 5
